Citation Nr: 1100166	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-32 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 60 percent prior to 
August 1, 2006; a compensable rating from August 1, 2006 through 
September 26, 2006; and a rating in excess of 10 percent from 
September 27, 2006 for bilateral hearing loss, to include the 
question of whether the reduction in the evaluation from 60 
percent to zero percent as of August 1, 2006 was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to April 
1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Following a 
July 2008 video conference hearing before the undersigned, the 
Board remanded this case in February 2009 and June 2010.  
Contrary to the assertions made in the November 2010 informal 
written presentation of the Veteran's representative, the June 
2010 remand makes it clear that the appeal encompasses both the 
staged rating and reduction matters raised by this case.

Subsequent to the June 2010 remand, the Veteran has submitted 
multiple medical record release forms referencing such 
disabilities and treatments as frozen feet, hernia surgery, 
posttraumatic stress disorder (PTSD), sleep apnea, cancer, knee 
repair, spinal stenosis, bilateral hip replacement, a 
colonoscopy, an appendectomy, and prostate surgery.  To the 
extent that the Veteran is now applying for service 
connection for these disorders, the Board refers these 
matters back to the 
Agency of Original Jurisdiction (AOJ) for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The reduction in the evaluation from 60 percent to zero 
percent for bilateral hearing loss as of August 1, 2006 was based 
on clear and unmistakable error (CUE) in the May 2005 rating 
decision and was effectuated in accordance with VA's procedural 
requirements.

2.  Evidence prior to August 1, 2006 showed no worse than Level 
VII hearing in the right ear and Level XI hearing in the left 
ear.

3.  Evidence for the period from August 1, 2006 through September 
26, 2006 showed no worse than Level I hearing in the right ear 
and Level III hearing in the left ear.

4.  Evidence since September 27, 2006 has shown variable 
audiological findings, with the most severe being Level III 
hearing in the right ear and Level VI in the left ear in 
September 2009.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation from 60 percent to zero 
percent for bilateral hearing loss effective August 1, 2006 was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.85, Diagnostic 
Code 6100 (2010).

2.  The criteria for an initial rating in excess of 60 percent 
prior to August 1, 2006, a compensable rating from August 1, 2006 
through September 26, 2006, and a rating in excess of 10 percent 
from September 27, 2006 for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the initial claim for service connection for 
bilateral hearing loss was furnished to the Veteran in February 
2005 and April 2005, prior to the date of the issuance of the 
appealed rating decision.  In March 2006, the Veteran was 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The elements of the claim 
on appeal, as well as the types of evidence that would contain 
pertinent findings, were discussed during the July 2008 hearing.  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further notice 
letters were furnished in March 2009 and June 2010, prior to 
readjudication in a September 2010 Supplemental Statement of the 
Case; the June 2010 letter addressed 38 C.F.R. § 3.321(b)(1), as 
requested on remand.  By this action, any initial shortcomings of 
notification have been corrected and are not prejudicial to the 
Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General 
Counsel held that separate notification is not required for 
"downstream" issues following a service connection grant, such 
as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained records 
corresponding to all pertinent treatment described by the 
Veteran.  Additionally, the Veteran was afforded multiple VA 
examinations that were fully adequate for the purpose of 
ascertaining the severity of his bilateral hearing loss 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Notably, in the June 2010 remand, the Board requested a VA 
examination addressing the effect of bilateral hearing loss on 
the Veteran's occupational functioning and daily activities.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report for purposes of considering 38 C.F.R. 
§ 3.321(b)(1)).  

The Board is aware that the Veteran's representative, in a 
November 2010 informal hearing presentation, questioned the 
August 2010 VA examiner's conclusions and found them to be 
inadequate in part because the examiner failed to discuss all of 
the positive evidence in support of the Veteran's claim.  The 
Board strongly disagrees with the representative as to the 
adequacy of the examination.  First, both Martinak and the June 
2010 remand required a discussion of the effect of bilateral 
hearing loss on the Veteran's occupational functioning and daily 
activities.  As described below, the examiner noted in detail the 
Veteran's reports of occupational interference and other 
conversation impairments caused by hearing loss.  Moreover, in a 
section entitled "COMMENT ON OCCUPATIONAL FUNCTIONING AND DAILY 
ACTIVITIES," the examiner addressed the Veteran's specific 
impairments in a workplace setting and the probability that his 
hearing loss disability would preclude gainful employment.  In 
other words, the examiner's descriptions were detailed and fully 
in compliance with the criteria set forth in Martinak and the 
specifics of the VA examination request.  There exist no 
shortcomings for which a remand for reexamination is warranted.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Factual background

In this case, the Veteran's initial application was received in 
December 2004.  He subsequently submitted a December 2004 private 
pure tone threshold audiogram that revealed the following pure 
tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
65
65
LEFT
45
50
60
70
75

Speech audiometry testing conducting using live voice testing 
revealed speech recognition ability of 56 percent in the right 
ear and 32 percent in the left ear.

In a statement from a private otolaryngologist and a private 
audiologist dated in January 2005, it was noted that the Veteran 
started to notice a hearing loss soon after service when he went 
to college and had trouble hearing in the classroom.  He was 
noted to have worked in banking and insurance since service, with 
little to no work or recreational noise exposure.  He was also 
noted to have moderate to severe noise-induced sensorineural 
hearing loss bilaterally, more likely than not due to extensive 
combat noise exposure during service.  Digital hearing aids and 
future annual audiograms were recommended, but no further 
information was provided as to the effect of bilateral hearing 
loss on the Veteran's occupational functioning and daily 
activities.

In the appealed May 2005 rating decision, the RO cited to the 
above audiological findings and noted average pure tone 
thresholds (for the frequencies from 1000 to 4000 Hertz) of 58 in 
the right ear and 64 in the left ear.  See Savage v. Shinseki, 
No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (concerning VA's 
interpretation of private audiological reports for rating 
purposes).  Based on these findings, the RO granted service 
connection for bilateral hearing loss and assigned an initial 60 
percent evaluation as of May 2005.  

The Veteran underwent his first VA audiological examination in 
August 2005.  This examination revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
55
65
LEFT
40
50
60
60
65

Speech audiometry testing revealed speech recognition ability of 
92 percent in the right ear and 88 percent in the left ear.

In a proposed rating action from September 2005, the Veteran's 
average pure tone thresholds (for the frequencies from 1000 to 
4000 Hertz) were noted to be 54 in the right ear and 59 in the 
left ear.  These findings were noted to equate to a zero percent 
evaluation, and a reduction to a zero percent evaluation was 
proposed.  The Veteran was notified of this proposed reduction in 
a September 2005 letter, in which he was informed of his rights 
to submit additional evidence and to appear for a personal 
hearing.  Following receipt of an October 2005 response from the 
Veteran, the RO effectuated the rating reduction to zero percent, 
effective from August 1, 2006, in a May 2006 rating decision.

The Veteran's next VA examination was conducted in September 
2006.  This examination revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
65
65
LEFT
45
60
65
65
70

The average pure tone thresholds were noted to be 60 for the 
right ear and 65 for the left ear.  Speech audiometry testing 
revealed speech recognition ability of 92 percent in the right 
ear and 88 percent in the left ear.

Subsequently, in a November 2006 rating decision, the RO cited 
the September 2006 examination findings in increasing the 
evaluation for bilateral hearing loss to 10 percent, effective 
from September 27, 2006.

During his July 2008 video conference hearing, the Veteran 
described a roaring sound when using a telephone with his hearing 
aids on, while noting that he had a hard time understanding 
without the hearing aids.  He also described trouble in group 
situations and with the television.  He noted that he was still 
working in a position where he would appraise businesses and 
determine the value of the business at issue and that he was 
required to use a telephone in this job.  Also, he indicated that 
his hearing had worsened, and this was part of the reason that he 
had decided to retire as of December 2008.  

A further VA examination was conducted in December 2009.  This 
examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
65
70
LEFT
50
60
70
75
85

The average pure tone thresholds were 63 in the right ear and 73 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 88 percent in both ears.

As the December 2009 VA examination did not adequately address 
the Martinak factors, a further VA examination was conducted in 
August 2010.  This examination revealed the following pure tone 
thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
65
65
LEFT
50
60
65
70
75

The average pure tone thresholds were noted to be 61 for the 
right ear and 60 for the left ear.  Speech audiometry testing 
revealed speech recognition ability of 92 percent in the right 
ear and 88 percent in the left ear.

At the outset of this examination, the examiner, who reviewed the 
claims file, noted that the Veteran reported difficulty hearing 
conversational speech in most any setting, but particularly in 
noise.  He reported that he was "let go" from his job selling 
insurance in a business in which he had been employed for 50 
years because of his "inability to hear."  He had since been 
self-employed as a "business broker" but reported that he had 
difficulty in this capacity due to many businesses being noisy 
environments where transactions were taking place.  Based upon 
the examination findings, the examiner noted that the Veteran 
essentially had a moderate-to-moderately-severe sensorineural 
hearing loss for both ears.  His word recognition was noted to be 
good for both ears "in quiet at presentation levels above 
(louder) than the average intensity of conversational speech."  
In noise, the examiner noted that the Veteran should encounter 
some difficulty understanding conversations, even with the use of 
amplification.  However, with responsible accommodations in the 
workplace, the Veteran's hearing loss alone should not preclude 
gainful employment.

III.  Applicable legal criteria for hearing loss

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  The numerical designation of 
impaired efficiency (I through XI) will be determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column appropriate 
to pure tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 64, 
the numeric designation level is "V" for one ear.  The same 
procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V," and the 
poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), 
Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, specific provisions are in effect for 
"unusual patterns of hearing impairment."  When the pure tone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hz) is 55 decibels or more, the rating specialist 
will determine the level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the average puretone 
threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 
2000 Hz, the rating specialist will determine the level 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral; that numeral will 
then be elevated to the next higher level.  38 C.F.R. § 4.86(b).

IV.  Propriety of the reduction in the evaluation 
from 60 percent to zero percent 
as of August 1, 2006

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several regulations applicable to all rating 
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 
(1993).  These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action, furnished detailed reasons for 
the proposal, and given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e).  There 
were no procedural shortcomings in this case.  The requirements 
of 38 C.F.R. § 3.105(e) were met by the September 2005 reduction 
letter, and the actual reduction was made more than 60 days 
following the letter.

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a) and (b).  That section provides that rating agencies 
will handle cases affected by a change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  The 
provisions of 38 C.F.R. § 3.344(c), however, specify that these 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more), and that 
for ratings in effect for less than five years, reduction is 
warranted if the evidence shows improvement.  The decision in 
this case is based on CUE and not on a finding of a stabilization 
of a disability evaluation.  Significantly, the reduction was 
made well within the first five years following effectuation of 
the 60 percent evaluation, and, accordingly, the protections set 
forth in 38 C.F.R. § 3.344(a) and (b) are not applicable.  

The Court has set forth a three-pronged test to determine whether 
CUE is present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature 
of the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  

The Court has further stated that a CUE is a very specific and a 
rare kind of "error."  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (en banc).  

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Where a rating reduction was made without observance of law, the 
reduction must be vacated and the prior rating restored.  See 
Schafrath v. Derwinski, 1 Vet. App. at 595.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, the 
rating decision, which constitutes a reversal of a prior decision 
on the grounds of CUE, has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  38 
C.F.R. §§ 3.104(a); 3.400(k).

In the present case, the initial 60 percent evaluation was based 
upon a private audiological report from December 2004.  The 
report clearly shows that the speech discrimination test was not 
"controlled" or conducted with a recording; rather, it was 
conducted with a live voice.  It is CUE to use this audiometric 
evaluation for VA rating purposes because it does not comply with 
the requirements of 38 C.F.R. § 4.85(a).  Specifically, 38 C.F.R. 
§ 4.85(a) clearly states that an examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a) 
(emphasis added).  (VA's hearing examination worksheet also 
provides that an examination of hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (specifically, the Maryland 
CNC recording) and a pure tone audiometry test in a sound 
isolated booth that meets American National Standards Institute 
standards (ANSI S3.1. 1991) for ambient noise.)

The Board is not questioning the December 2004 private examiner's 
medical expertise.  However, it is clear that the speech 
discrimination test was not conducted in accordance with the 
requirements set forth in 38 C.F.R. § 4.85(a).  The May 2005 
rating decision was clearly and unmistakably erroneous because 
the regulatory provisions of 38 C.F.R. § 4.85(a) were not 
correctly applied.  This error is undebatable; it resulted in the 
assignment of a 60 percent rating under Diagnostic Code 6100 on 
the basis of speech discrimination scores.  

Notably, the first VA examination from August 2005 (conducted in 
accordance with the requirements set forth in 38 C.F.R. 
§ 4.85(a)), revealed a significantly less severe hearing loss 
disability picture, particularly in terms of speech recognition.  
The findings in the report equated to Level I hearing in the 
right ear and Level III hearing in the left ear, under Table VI, 
and these levels consequently equated to a zero percent 
evaluation under Table VII.  

Thus, the Board finds that the RO properly reduced the rating 
assigned from 60 percent to zero percent effective August 1, 
2006.

(Parenthetically, in the November 2010 informal hearing 
presentation, the Veteran's representative asserted that the May 
2006 rating action was based upon a VA examination that did not 
consider whether there was an improvement in the Veteran's 
occupational functioning and that the examination was inadequate 
because it only contained testing for pure tone and speech 
recognition scores.  In response, the Board notes that the August 
2005 VA examination report, conducted well before the Martinak 
decision was issued, contains relevant findings that parallel 
those findings contained in the December 2004 private testing 
report and the narrative report from January 2005.  The Board 
must stress that the private treatment providers did not provide 
any information as to the functional effects of hearing loss; 
rather, to the extent their findings concerned a current 
disability, the discussion was focused upon the pure tone 
threshold and speech recognition testing.  On both fronts, but 
particularly in terms of speech recognition scores, the August 
2005 examination (conducted in accordance with applicable 
regulation) revealed substantially less disability.)

In short, the reduction in the evaluation for bilateral hearing 
loss from 60 percent to zero percent as of August 1, 2006 was 
proper.  To the extent that this appeal concerns the propriety of 
that reduction, the appeal is denied.  

V.  Increased evaluations

As noted above, the December 2004 private audiological report 
contains findings consistent with a 60 percent evaluation, 
whereas the August 2005 VA examination revealed findings 
consistent with a zero percent evaluation.  There accordingly 
exists no basis for an initial rating in excess of 60 percent 
prior to August 1, 2006; or a compensable rating from August 1, 
2006 through September 26, 2006.

The subsequent audiological evidence of record consists of the 
September 2006, December 2009, and August 2010 VA examination 
reports.  None of these reports, however, contain findings 
consistent with an evaluation in excess of 10 percent.  Notably, 
38 C.F.R. § 4.86(a) applies to the left ear, but not the right 
ear, in each instance.  The September 2006 examination revealed 
Level II hearing in the right ear and Level V hearing in the left 
ear.  The December 2009 VA examination revealed Level III hearing 
in the right ear and Level VI in the left ear.  The August 2010 
VA examination revealed Level II hearing in the right ear and 
Level IV hearing in the left ear.  All of these findings equate 
to an evaluation not higher than 10 percent under Table VII, and 
there is accordingly no schedular basis for an evaluation in 
excess of 10 percent.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for bilateral hearing loss and 
that the manifestations of bilateral hearing loss are not in 
excess of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from bilateral hearing loss would be in excess of that 
contemplated by the assigned staged ratings.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

In making this determination, the Board has addressed the 
Martinak considerations noted above, and these were addressed in 
detail in the report of the August 2010 examination.  The 
examiner noted that the Veteran should encounter some difficulty 
understanding conversations but found that, with responsible 
accommodations in the workplace, his hearing loss alone should 
not preclude gainful employment.  These findings are indicative 
of a degree of occupational impairment fully consistent with the 
assigned evaluations and do not warrant extra-schedular 
consideration.

As a final matter, the Veteran stated that "I'm a business 
broker" in a September 2010 lay statement, indicating current 
employment.  In this regard, the Board finds that this is not a 
case that raises a claim for a total disability rating due to 
individual unemployability resulting from service-connected 
disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  




ORDER

The reduction in the evaluation from 60 percent to zero percent 
as of August 1, 2006 for bilateral hearing loss was proper; and 
entitlement to an initial rating in excess of 60 percent prior to 
August 1, 2006, a compensable rating from August 1, 2006 through 
September 26, 2006, and a rating in excess of 10 percent from 
September 27, 2006 is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


